DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
 	Claims 1-11 are pending and are currently under consideration.
Claims 12 and 13 remain cancelled.
Claim 1 is currently amended.

Withdrawn Rejections
The rejection of claims 8, 9, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (KR 10/1689357) is withdrawn in view of Applicant’s cancellation of said claims.
The rejection of claims 8, 9, and 11 under 35 U.S.C. 103 as being unpatentable over Kim et al (Journal of Biomedical Materials Research Part A 70A(1):Pages 1-19, 2004) is withdrawn in view of Applicant’s cancellation of said claims.

Rejections Maintained and Made Again in view of Applicant’s Amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10 (all claims currently under consideration) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (KR 10/1689357) (All citations from English Machine Translation).
Yu teaches a composition for tissue repair comprising a colloidal solution (See entire document, for instance, page 2, 2nd paragraph).  The composition comprises PLA particles of 20-50 microns dispersed in an aqueous solution (see entire document, for instance, page 2, 7th paragraph).  Yu further teaches chemical formula I: X-Y, where X is a hydrophilic biocompatible polymer, such as methoxypolyethylene glycol, in an amount of 750-10,000 g/com, and Y is a hydrophobic biocompatible polymer, such as polycaprolactone, in an amount of 2,000-25,000 g/mol (see entire document, for instance, page 3, first half of page, and page 5, paragraphs 8 and 9).  The HLB value is taught as being more than 3.33 to less than 10 (see entire document, for instance, page 9, first paragraph), and more particularly, between 4 and 8 (see entire document, for instance, page 10, first paragraph), notably, the amounts taught by the prior art would result in a K factor within the claimed range.  It is noted that there is no indication that the particles of the composition are visible to the naked eye.  Further, the prior art teaches the same components as those instantly claimed, wherein the composition would therefore have the same properties, including the gel transition temperature.  The concentration of the polymer is taught as being 25% (see entire document, for instance, page 8, 6th paragraph).  Yu further teaches that the method of Yu includes creating the copolymer then “2) adding the polymer to a solvent to form a suspension; 3) heating the suspension to a temperature between the melting point of the biocompatible polymer and the boiling point of the solvent; and 4) mixing the solution and cooling to room temperature to obtain a colloidal solution” (see entire document, for instance, page 5, 5th paragraph from the bottom).  
Response to Arguments
Applicant argues in the Remarks filed 08/29/2022 that Yu does not teach the instantly claimed effect that Applicant believes they have achieved.  Applicant’s argument is not found persuasive.  Specifically, since the prior art composition is taught as being the same as the instantly claimed invention, it would have the same properties and effects.  It is noted that MPEP 2112.01 states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  Additionally, MPEP 2131.05 states “Arguments that the alleged anticipatory prior art is nonanalogous art’ or teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not germane’ to a rejection under section 102.” Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986) (quoting In re Self, 671 F.2d 1344, 213 USPQ 1, 7 (CCPA 1982)). See also State Contracting  & Eng ’ g Corp. v. Condotte America, Inc., 346 F.3d 1057, 1068, 68 USPQ2d 1481, 1488 (Fed. Cir. 2003).  
	Applicant further argues that Yu exemplifies 25%, but does not teach the entire range instantly claimed of 10-50%.  It is noted that a single embodiment within the range anticipates the entire range, and as such, Applicant’s argument is not found persuasive.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 10 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (Journal of Biomedical Materials Research Part A 70A(1):Pages 1-19, 2004; of record).
Kim teaches “diblock copolymers synthesized with various MPEG and PCL lengths were dissolved in water at 80oC in various concentrations” to form “polymer solutions [which] formed gel at room temperature” (see entire document, for instance, Abstract) and “became fluid again by increasing the temperature” (see entire document, for instance, page 5).  In particular, Kim teaches, among others, compositions comprising MPEG (Mn = 2000) – PCL (Mn = 1700) diblock copolymer as E2C15 (see entire document, for instance, page 3; see also Page 4, Table I) dispersed in water wherein the concentration of copolymer is about 12.5%, 15%, 17.5%, 20% and so on (see entire document, for instance, page 6, Figure 2).  Furthermore, it is asserted, absent evidence to the contrary, that the composition of Kim does not comprise a particle size of the colloidal phase which can be identified with the naked eye, does not comprise an insoluble foreign substance in the colloidal phase, and demonstrates no change or an increase in turbidity when water is added.  As stated in In re Best, Bolton, and Shaw, “Where… the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product" 195 USPQ 430, 433, 562 F2d 1252 (CCPA 1977).  See also In re Fitzgerald 205 USPQ 594, 597, 619 F2d 67 (CCPA 1980): the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on.”  Wherein it is noted that since the products are the same, properties, such as not forming a gel phase at room temperature, would also be the same.  Instant claims 2-3 are drawn to the composition of claim 1 wherein the composition has a K factor (based on an equation 1) in the range of 0.3 to 1.0 (more specifically, wherein the HLB value is 1-14 (claim 3)).  At minimum, the composition comprising about 15% E2C15 dispersed in 85% water taught by Kim (see entire document, for instance, page 6, Figure 2) would have a K factor within the range of 0.3 and 1.0 and an HLB value in the range of 1 to 14.
Kim, while teaching the instantly claimed composition and the instantly claimed method steps, does not directly teach said method steps in the order instantly claimed.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to perform the process steps taught by Kim in any order, absent evidence to the contrary of criticality that is directly tied to the order of the process steps, wherein the timing of the heating step is a readily optimizable portion of the process.  It is noted that MPEP 2144.04(IV)(C) states that "selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results" (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)), and "selection of any order of mixing ingredients is prima facie obvious" (In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  There would be a reasonable expectation of success since the components are mixed and heated in either order of the process steps being performed.  
Response to Arguments
Applicant argues in the Remarks filed 08/29/2022 that Kim does not teach the instantly claimed effect that Applicant believes they have achieved, wherein Kim further is taught as a drug carrier and not a tissue repair.  Applicant’s argument is not found persuasive.  Specifically, since the prior art composition is taught as being the same as the instantly claimed invention, it would have the same properties and effects.  It is noted that MPEP 2112.01 states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  It is further noted that the art is not required to teach the same reasoning for adding components as Applicant, MPEP 2144 (IV) states “the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See, e.g., In re Kahn, 411 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TREVOR LOVE/Primary Examiner, Art Unit 1611